Title: To James Madison from Philip S. Physick, 18 September 1812
From: Physick, Philip S.
To: Madison, James


Dear Sir,
Philada. 18th. Septr. 1812
Having been made acquainted with many circumstances of the medical department of our army which lead me to believe that much advantage would accrue from having it under the immediate control of some accomplished medical character I have been induced to trouble you with a request that you would be so obliging as to inform me whether it is the intention of the executive to institute the office of Surgeon General to the army at the next session of Congress.
My Nephew Doctr. John Syng Dorsey having received a complete medical education in this and in foreign countries—having been for ten years engaged in very extensive business and being perfectly conversant with the various modern improvements of surgery wishes to be considered as a candidate for this distinguished post. It is proper also to inform you that Dr Dorsey has for several years been Adjunct Professor of surgery in the University of Pennsyla.
I have no hesitation in assuring you that every confidence may be placed in him for the faithful and zealous performance of his duties and I make no question that the appointment would prove highly beneficial to the interests of the army and of course highly honourable to him who receives it. Requesting you to present my best compliments to Mrs. Madison I have the honour to be with the highest respect your most Obedient and very faithful servant
Philip S. Physick
